Citation Nr: 1030678	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  03-04 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.   Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Heather Gogola, Associate Counsel			

INTRODUCTION

The Veteran served on active duty from February 1968 to January 
1970.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C.  

In July 2003, the Veteran and his spouse testified at a hearing 
before the undersigned Veterans Law Judge at the Board's office 
in Washington, D.C.  A transcript of that proceeding is of 
record.

When this was most recently before the Board in September 2009, 
it was remanded for further development.  While the case was in 
remand status, the originating agency granted service connection 
for a generalized anxiety disorder and hepatitis C in a March 
2010 decision.  Therefore, these claims are no longer before the 
Board.

The issue of entitlement to service connection for hypertension 
is addressed in the REMAND that follows the order section of this 
decision.


FINDING OF FACT

The Veteran has not had hepatitis B or any residual thereof at 
any time during the pendency of this claim.


CONCLUSION OF LAW

Hepatitis B was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110(West 2002); 38 C.F.R. § 3.303 (2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 38 U.S.C.A. § 
5103(a) requires that notice to a claimant pursuant to the VCAA 
be provided "at the time" that, or "immediately after," VA 
receives a complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C.A. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 
Stat. 2820, 2832) (providing that '[i]n making the determinations 
under [section 7261(a)], the Court shall...take due account of the 
rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In this case, the record reflects that the Veteran was provided 
VCAA notice, by letter mailed in July 2001, prior to the initial 
adjudication of the claim in February 2002.  Although the Veteran 
was not provided notice with respect to the disability rating or 
effective date element of his claim until October 2006, the Board 
finds that there is no prejudice to the Veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for hepatitis 
B.  Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with respect 
to those elements of the claim is no more than harmless error.

The record also reflects that the Veteran's service treatment 
records and all available post-service medical evidence 
identified by the Veteran have been obtained.  In addition, the 
Veteran has been afforded an appropriate VA examination.  Neither 
the Veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  The 
Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the 
development and consideration of this claim by the originating 
agency were harmless.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

Service treatment records are negative for evidence of hepatitis 
B.  The examination for separation from active service in 
September 1969 disclosed no abnormality of the liver.

Post service private treatment records from Kaiser Permanente, 
dated from August 1998 to July 2001, note a history of abnormal 
liver function tests.  The Veteran was diagnosed with and treated 
for chronic hepatitis C, however, the records do not show that he 
was found to have hepatitis B.

A May 2002 letter from E.S.W., M.D., indicates that he treated 
the Veteran for his diagnosed hepatitis C, but did not indicate 
that the Veteran was treated for or diagnosed with hepatitis B.  
However, an April 2002 letter from the Veteran's treating 
psychiatrist indicates that the Veteran was being aggressively 
treated for both hepatitis B and C.

The Veteran was afforded a VA examination in December 2002.  The 
examiner noted that the Veteran had a diagnosis of hepatitis C, 
status post interferon therapy.  No diagnosis of hepatitis B was 
noted.

In July 2003, the Veteran was afforded a hearing before the 
undersigned Veterans Law Judge.  During his hearing he testified 
that when he was initially diagnosed with hepatitis, he was 
diagnosed with both hepatitis B and C around 1997.  In a 
September 2005 statement, the Veteran asserted that he was 
diagnosed with hepatitis B and C, but for some unknown reason was 
only treated for hepatitis C.

The Veteran was afforded another VA examination in November 2005.  
The Veteran reported being diagnosed with hepatitis B in 1985, 
but was not currently being treated.  After reviewing the claims 
file, the examiner noted that there was no mention of hepatitis 
B.  Diagnostic tests were negative for hepatitis B surface 
antigen.

VA treatment records dated from December 2002 to January 2006 
primarily reflect treatment for mental health and substance 
abuse.  The records are negative for evidence of hepatitis B.

In March 2008, the Veteran underwent another VA examination.  The 
Veteran stated that he did not remember the date of the diagnosis 
of hepatitis B, and indicated that the hepatitis B "went away."  
Diagnostic tests revealed negative hepatitis B surface antigen, 
but the examiner noted a diagnosis of status post diagnosis of 
hepatitis B and C

In February 2009 the Veteran was afforded yet another VA 
examination.  The examiner stated that while it was clear that 
the Veteran possessed the antibodies to hepatitis C, there was no 
evidence in the chart of hepatitis B.  The examiner further noted 
that in March 2008, the Veteran's tests were negative for 
hepatitis B surface antigen.  The examiner stated that the 
Veteran did not carry a diagnosis of hepatitis B and that liver 
function elevations could be attributed to his hepatitis C, 
alcohol abuse, or cocaine abuse.  

Finally, the November 2009 VA examiner discussed the etiology of 
the Veteran's hepatitis C, but made no mention of any hepatitis 
B.
 
As discussed above, the only medical evidence supporting the 
proposition that the Veteran has or has had hepatitis B consists 
of the April 2002 letter from his psychiatrist indicating that he 
was being aggressively treated for hepatitis B and C and the 
March 2008 VA examination report showing a diagnosis of status 
post diagnosis of hepatitis B and C.  There is no indication that 
the Veteran's psychiatrist had treated or evaluated the Veteran 
for hepatitis B.  His reference to the Veteran being aggressively 
treated for hepatitis B and C is apparently based upon 
information he received from the Veteran and does not appear to 
constitute competent medical evidence that the Veteran has or has 
had hepatitis B.  Similarly, the March 2008 diagnosis of status 
post hepatitis B and C is clearly based on history provided by 
the Veteran since the testing in March 2008 disclosed that the 
Veteran had not been exposed to the hepatitis B virus and no 
evidence of hepatitis B was found on the examination at that 
time.
 
Otherwise, the medical evidence is negative for evidence of 
hepatitis B, and the February 2009 VA examiner essentially 
concluded following a review of the record that the Veteran had 
never had hepatitis B. 

The Board has considered the lay evidence, to include the 
Veteran's statements, submitted in support of the Veteran's 
appeal.  While the Veteran might sincerely believe that doctors 
have diagnosed hepatitis B in the past, the Board believes that 
the Veteran's memory is faulty.  The medical evidence in this 
case not only shows that the Veteran has never had hepatitis B, 
but also shows that he has never been exposed to the hepatitis B 
virus.  Instead, the Veteran has hepatitis C and has been granted 
service connection for that disability.
 
Accordingly, this claim must be denied.


ORDER

Service connection for hepatitis B is denied.


REMAND

The Veteran contends that he has hypertension related to his 
active service.  He has submitted an opinion from a private 
physician supporting his claim.  The VA opinions addressing this 
claim were provided by registered nurses.  The Board is of the 
opinion that the medical questions presented in this case require 
the expertise of a physician.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO/AMC should arrange for the 
Veteran's claims folder to be reviewed a 
VA physician.  Another examination of the 
Veteran should only be performed if deemed 
necessary by the physician providing the 
opinion.

The physician should provide an opinion as 
to whether there is a 50 percent or better 
probability that the Veteran's 
hypertension is etiologically related to 
his active service or was caused or 
permanently worsened by service-connected 
disability.  

The physician must provide the rationale 
for the opinion and discuss the May 2002 
opinion of the Veteran's private 
physician, E.S.W., M.D..

2.  The RO /AMC should also undertake any 
other development it determines to be 
warranted.

3.  Thereafter, the RO /AMC should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and the 
requisite opportunity to respond before the 
case is returned to the Board for further 
appellate action.


By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


